IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

PATRICK]. KELLY, * '

Appellant, Civil Action No. RDB-18~2795
V.

DEUTSCHE BANK NATIONAL

. . l .» stems
TRUST CO. ar tm.rz‘eejbr Rc.rzderzlza/ * ---»-~-=----l‘l'm "“_"""F'E
3 1 . §§§ml€@
At.ret jemrz"iz`qal‘zbn Tm.fl‘ 2007-149 _‘*"'"LUED
Morz;ga<ge Pcm Ihmugb Cer"tzjicate£ §en`e§ * DEC 2 6 2018
2007-1 et al.,
* ar m.*it:s:;,~:~.= l _
asatha.n:ms::wa.rm
Appeuees_ § d Q;BYRMQFH!M.MB WWH
>4< >1< x x x >i< >»c >+< >k >k x * *
MEMORANDUM ORDER

On Septemher 10, 2018, the pm fe Appellant Patiick ]. Kelly filed this appeal of the
decision of the United States Bankruptcy Court for the District of Maryland dismissing his
complaint with prejudice (ECF No. 1.) On Novernber 1, 2018, the Appellees, Deutsche
Bank National Trust Companv, as Trustee for Residential Asset Securitization Trust 2007-
A9, Mortgage Pass Through Certificates Series 2007-1 (“Deutsche Bank”), Indyl\/Iac
Mortgage Services (“lndyl\/Iac”), a Wholly-owned division of OneWest Bank, N.A., by its
attorney-in-fact, chen Loan Servicing, LLC, and chen Loan Servicing, LLC (“chen”),
filed a Motion to Dismiss for lack of jurisdiction, asserting that the appeal is untimely under
Federal Rule of Bankr.uptcy Procedure 8002(a)(1). (ECF No. 4.) The Appellant did not
drespond to the Motion to Dismiss. The parties’ submissions have been reviewed and no
hearing is necessary. 563 Local Rule 105.6 (D. Md. 2018). For the reasons that follo\v,

Appellees’ Motion to Dismiss (ECF No. 4) is GRANTED.

Appellant, While represented by counsel, has filed two previous complaints in this
Court under the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601, er req., in an attempt to
stay a pending foreclosure sale of his home in Pasadena, Maryland. Ke!@/ 1). chen Lamz
Femkz`ng, LLC, er a/., No. GLR-16-1049 (D. Md.) (“2016 Action”); Ke/b) z). sz)en loan jem`cr`ng,
LLC, et a/., No. GLR-17-0039 (D. Md.) (“2017 ,Action”). Both complaints Were dismissed in
the pleading stages, and the dismissal of the 2017 Action Was affirmed by the United States
Court of Appeals for the Fourth Circuit. Ke/@/ n Orwezz Loan §emia`ng, LLC, et .QJ., No. 17-1843
(4th Cir.). Subsequently, the Appellant, proceeding pro te, filed a Complaint in the United
States Bankruptcy Court for the District of Maryland. (No. 18-0222 (D. Md. Bankr. Ct.),
ECF No. 1.) On August 13, 2018, the Bankruptcy Court dismissed the Complaint, holding
that Kelly’s claims \vere barred by claim preclusion given the dismissal of his claims in the
2017 Action. (Id. at ECF No- 16.) Twenty-eight days later, Appellant filed the current appeal.

Under Federal Rule of Bankruptcy Pro_cedure 8002(a)(1), parties have fourteen days
from the entry of a bankruptcy court order to file a notice of appeal unless an extension is
granted under limited circumstances Failure to file a timely notice of appeal from a
bankruptcy court order deprives the district court of jurisdiction to consider the
appeal. 566 Smif/J z). Daz`Q/men, Im., 790 F.2d 1107, 1109 (4th Cir. 1986); Rezc`g v. We/Z.r Fa@o
Bamé, 2013 WL 3280035, at *1 (D Md. 2013); E/€:weanz` a Wel!.r Fa@o Hw)ze Man;g., Im‘., No.
CCB-13-2661, 2013 WL 5937977, at *1 (D. Md. Nov. 5, 2013).

Here, the Bankruptcy Court issued its decision on August 13, 2018, but the Appellant
did not file his Notice of Appeal until September 10, 2018. Accordingly, he filed the Notice

of Appeal two weeks past the fourteen day deadline and this Court is Without jurisdiction to

 

hear his appeal. 532 Eéweani a We//t Fargo Ham"e Morz;g., Inr., No. CCB-13-2661, 2013 WL

5937977, at *1 (D. Md. Nov. 5, 2013) (dismissing an appeal because it Was filed one day past

the fourteen day deadline). Therefore, the Appellees’ Motion to Dismiss (ECF No. 4) is

GRANTED.

Accordingly, IT IS HEREBY ORDERED this 26th day of December, 2018, that:

1.

2.

Appellees’ Motion to Dismiss (ECF No. 4) is GRANTED;
Appellant’s appeal is DISl\/IISSED;
ll
The Clerk of this Court shall transmit copies of this Order and accompanying

Memorandum Opinion to counsel and the pm re Appellant; and `

The Clerk of this Court shall CLOSE TI-IIS CASE.

ii w$~$

Richard D. Bennett
t United States District_]udge

